Citation Nr: 0527043	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a permanent and total 
rating for VA pension benefits.  

The Board of Veterans' Appeals (Board) remanded the claim in 
October 2003 for additional development and notification.  
The actions ordered in the remand were completed to the 
extent possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate his claimed 
disabilities in conjunction with his original claim for non- 
service connected pension.


CONCLUSION OF LAW

The original claim for non-service connected VA pension is 
denied, based on the veteran's failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  The claim 
was remanded by the Board in October 2003.  The purpose of 
the remand was to notify the veteran of the requirements of 
VCAA, afford the veteran a VA examination, and to ascertain 
if there were any pertinent medical records available.  The 
veteran did not identify any additional evidence as requested 
in the April 2004 letter asking him to identify any 
additional evidence and failed to report to the scheduled VA 
examination.  The consequences of the veteran's refusal to 
report for the scheduled VA examination will be discussed 
below.

Because the pension claim is being denied as a matter of law, 
the VCAA is inapplicable.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) [the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter].  

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See a letter dated in April 2004 to the 
veteran which specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claim.  VA's efforts were thwarted by lack of cooperation 
on the part of the veteran.  

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony.  
He indicated on his January 2002 VA Form 9 that he did want a 
hearing before the Board at the RO.  He failed to appear for 
a hearing which was scheduled for September 26, 2002.

Relevant Laws and Regulations.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action in accordance with this 
section shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2004).  

Factual Background and Analysis.  The veteran submitted his 
claim for non-service connected pension benefits in March 
2001.  On his application, the veteran indicates his 
disabilities included arthritis of the knee and high blood 
pressure.  In support of his claim, the veteran submitted 
certificates signed by physicians noting diagnoses of 
arthritis and hypertension.  The RO denied the veteran's 
claim for pension in a March 2001 rating decision.  The 
veteran appealed that decision to the Board.  On VA Form 9, 
the veteran checked he wished to have a hearing before the 
Board at the RO.  

The RO sent a letter to the veteran in August 2002 informing 
him his hearing was scheduled for September 26, 2002.  A 
notation on the letter in the claims folder indicates the 
veteran failed to appear for the hearing.  

In October 2003, the Board remanded the veteran's claim to 
provide him notice of VCAA, afford him a VA examination, and 
to determine if there was any additional relevant evidence.  
In the remand, the Board explained in detail what the law 
required to support a grant of non-service connected pension.  

VA sent the veteran a letter in April 2004.  It explained 
that VA needed the veteran to inform them or any additional 
evidence which could support his claim.  The letter explained 
what the status of the veteran's claim was and asked him to 
cooperate in obtaining evidence.  The veteran sent in a 
certificate from Dr. R.  He did not identify any additional 
evidence for VA to obtain.  

In April 2005, a letter from VA to the veteran informed the 
veteran a VA examination would be scheduled in connection 
with his claim for pension.  He was instructed to contact the 
medical facility if he wished to be re-scheduled.  In the 
letter, he was explicitly instructed that failure to report 
for the examination might result in his claim being denied.  

The claims folder contains a letter addressed to the veteran 
at his current address of record informing him he was 
scheduled for a VA examination on June 2, 2005.  A 
communication from the Veterans Hospital Administration 
indicates the veteran failed to report.  

A supplemental statement of the case was issued to the 
veteran in August 2005.  It included 38 C.F.R. § 3.655.  The 
supplemental statement of the case indicated the veteran had 
failed to report for examination.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") pointed out that VA must show that a claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  The claims folder does not 
include any communications from the veteran or his 
representative addressing why he failed to appear for VA 
examination.  There has been no request to reschedule a VA 
examination.  

The factual background, reported above, makes it clear that 
the veteran failed without explanation to report for a VA 
examination which was scheduled to evaluate his claimed 
disabilities.  It is plain from the record before the Board 
that the veteran has been advised of what was required of him 
to adjudicate this claim, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  There is 
no correspondence or report of contact from the veteran of 
record which would explain his failure to report for the 
examination.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case. The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention. VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655(c)(4) that when entitlement to a benefit 
cannot be established without a current VA examination, VA is 
to provide an examination.  In this case, a VA examination 
was necessary to determine if the veteran's claimed 
disabilities were of sufficient severity to result in the 
veteran being permanently and totally disabled.  The claims 
folder did not contain a VA examination report or any medical 
evidence addressing the issue.  Without a medical examination 
and opinion there was insufficient evidence to support the 
veteran's claim.  

The veteran failed to report for a VA examination which was 
necessary to decide his claim and which was scheduled by the 
RO for that purpose.  No good cause or adequate reason has 
been demonstrated for his failure to be examined.  When the 
examination is scheduled in conjunction with any original 
claim other than an original compensation claim, the claim 
shall be denied.  In the absence of good cause for failure to 
report for VA examination in conjunction with an original 
claim for pension, the claim must be denied.  See 38 C.F.R. § 
3.655 (2004); see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997).  




ORDER

The claim for a permanent and total rating for pension 
purposes is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


